Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of November 30, 2018 and is entered into by and among
CLEARWAY ENERGY OPERATING LLC (formerly known as NRG Yield Operating LLC), a
Delaware limited liability company (the “Borrower”), CLEARWAY ENERGY LLC
(formerly known as NRG Yield LLC), a Delaware limited liability company
(“Holdings”), each other Guarantor party hereto, JPMORGAN CHASE BANK, N.A.
(“JPM”), in its capacity as the administrative agent under the Credit Agreement
(the “Administrative Agent”), and THE LENDERS AND L/C ISSUERS party hereto, and
is made with reference to that certain Amended and Restated Credit Agreement
dated as of April 25, 2014 (as amended by that certain First Amendment to
Amended & Restated Credit Agreement, dated as of June 26, 2015, that certain
Second Amendment to Amended & Restated Credit Agreement, dated as of February 6,
2018, and that certain Third Amendment to Amended and Restated Credit Agreement
and Administrative Agent Resignation and Appointment Agreement, dated as of
April 30, 2018, the “Credit Agreement,” and as amended by this Amendment and as
may be further amended, amended and restated, supplemented or otherwise modified
from time to time, the “Amended Credit Agreement”), by and among the Borrower,
Holdings, the other Guarantors party thereto, the Lenders and L/C Issuers party
thereto and the Administrative Agent.  Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Amended
Credit Agreement, and the rules of interpretation set forth in Section 1.02 of
the Amended Credit Agreement shall apply hereto, mutatis mutandis.

 

RECITALS

 

WHEREAS, the Loan Parties have requested that the Lenders and L/C Issuers agree
to amend certain provisions of the Credit Agreement as provided for herein; and

 

WHEREAS, subject to the satisfaction of the conditions specified herein, the
undersigned Lenders and L/C Issuers are willing to agree to such amendments to
the Credit Agreement in accordance with Section 11.01 of the Credit Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I.                           AMENDMENTS TO CREDIT AGREEMENT

 

Effective on and as of the date on which each of the conditions set forth in
Section II has been satisfied (or waived by the party or parties entitled to the
benefit thereof):

 

A.                                    The definition of “Convertible Senior
Notes” in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

““Convertible Senior Notes” means (a) the unsecured Convertible Senior Notes due
2019 issued by Parent in an aggregate principal amount of US $345,000,000 (the

 

--------------------------------------------------------------------------------



 

“Original Convertible Senior Notes”); (b) the unsecured Convertible Senior Notes
due 2020 issued by Parent in an aggregate principal amount of up to US
$350,000,000 (the “2020 Convertible Senior Notes”); and (c) any amendments,
modifications, replacements or refinancings of the Indebtedness described in the
foregoing clauses (a) and (b) or any Indebtedness incurred pursuant to this
clause (c) from time to time, including any such replacement or refinancing
Indebtedness to the extent the relevant portion of the proceeds thereof is
irrevocably deposited in a segregated account pursuant to an escrow (or similar)
agreement in form and substance reasonably acceptable to the Administrative
Agent pending application to the repayment of the Indebtedness being refinanced
or replaced (the “Permitted Refinancing Convertible Senior Notes”); provided
that (i) the aggregate principal amount (or accreted value, if applicable) of
such Permitted Refinancing Convertible Senior Notes does not exceed the
aggregate outstanding principal amount (or accreted value, if applicable) of the
Indebtedness being amended, modified, replaced or refinanced (plus all accrued
interest and original issue discount in the nature of interest on such
Indebtedness and the amount of all expenses and premiums, underwriting,
issuance, commitment, syndication and other similar fees, costs and expenses
incurred in connection therewith) unless another available exception under
Section 7.02 is then utilized with respect to any excess (in which case the
entire principal amount (or accreted value, if applicable) thereof will
constitute Convertible Senior Notes after incurrence), (ii) such Permitted
Refinancing Convertible Senior Notes have a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of the applicable
Convertible Senior Notes being refinanced, (iii) the Permitted Refinancing
Convertible Senior Notes have a Stated Maturity on or later than the maturity
date of the applicable Convertible Senior Notes being refinanced, (iv) the
obligations in respect of such Permitted Refinancing Convertible Senior Notes
shall continue to be unsecured and (v) the primary obligor in respect of such
Permitted Refinancing Convertible Senior Notes shall be the Parent; provided,
further, that, in the case of each of clauses (a), (b) and (c) above, the net
proceeds (after giving effect to any refinancing) shall be loaned to the
Borrower as a Parent CSN Proceeds Loan.”

 

B.                                    The definition of “Total Debt” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

““Total Debt” means, as of any date of determination, for the Borrower and the
Guarantors, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder constituting indebtedness for borrowed money) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments constituting Indebtedness, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services constituting Indebtedness, (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower and the Guarantors and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or any Guarantor is a

 

2

--------------------------------------------------------------------------------



 

general partner or joint venturer, unless such Indebtedness is expressly made
non- recourse or limited recourse to the Borrower and the Guarantors (it being
understood that, in respect of limited recourse Indebtedness, Total Debt will be
limited to the extent of such recourse). Notwithstanding anything herein to the
contrary, (i) the undrawn amount of any Letters of Credit that are outstanding
shall be excluded and not be given any effect in the calculation of Total Debt,
(ii) the amount of any surety bonds that are outstanding and that are not
subject to an outstanding claim shall be excluded and not be given any effect in
the calculation of Total Debt, (iii) for so long as the Borrower guarantees the
Indebtedness represented by the Convertible Senior Notes, the Parent CSN
Proceeds Loan shall not constitute Total Debt, except to the extent the
aggregate principal amount of the Parent CSN Proceeds Loan exceeds the aggregate
principal amount guaranteed by the Borrower in respect of the Indebtedness
represented by the Convertible Senior Notes (in which case the amount of such
excess shall constitute Total Debt in addition to the amount guaranteed by the
Borrower in respect of the Indebtedness represented by the Convertible Senior
Notes) and (iv) solely for any Measurement Period ending on or prior to
December 31, 2018, Guarantees with respect to Permitted Refinancing Convertible
Senior Notes issued, in whole or in part, to refinance the Original Convertible
Senior Notes, or Parent CSN Proceeds Loans relating thereto, shall not
constitute Total Debt to the extent of the portion of the proceeds of such
Permitted Refinancing Convertible Senior Notes irrevocably deposited by the
Parent in a segregated account pursuant to an escrow (or similar) agreement in
form and substance reasonably acceptable to the Administrative Agent pending
application to the repayment of the Original Convertible Senior Notes at the
stated maturity thereof.”

 

C.                                    Section 5.17(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(a)                           Each Generation Portfolio Company that owns or
operates facilities used for the generation, transmission, or distribution of
electric energy for sale meets the requirements for, and has been determined by
FERC to be, either an “exempt wholesale generator” (“Exempt Wholesale
Generator”) within the meaning of PUHCA or such facilities meet the requirements
of a “qualifying cogeneration facility” or a “qualifying small power production
facility” (either a “Qualifying Facility”) within the meaning of PURPA. The Loan
Parties, the Company Group Parties and the Generation Portfolio Companies are
not subject to or are exempt from regulation under PUHCA (other than, with
respect to the Generation Portfolio Companies that own or operate facilities
used for the generation, transmission, or distribution of electric energy for
sale, maintaining status as a Qualifying Facility under PURPA or an Exempt
Wholesale Generator within the meaning of PUHCA).”

 

D.                                    Section 6.15(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(b)                           Each of the Non-FPA-Jurisdictional Generation
Portfolio Companies shall maintain and preserve (i) its Non-FPA Sales
Authorizations and (ii) to the extent such Non-FPA-Jurisdictional Portfolio
Company owns or operates facilities used for the generation, transmission, or
distribution of electric energy for sale, its status as either an

 

3

--------------------------------------------------------------------------------



 

Exempt Wholesale Generator within the meaning of PUHCA or a Qualifying Facility
under PURPA, except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect.”

 

SECTION II.                      CONDITIONS

 

This Amendment shall become effective as of the first date on which each of the
following conditions in this Section II have been satisfied (the date of
satisfaction of such conditions being referred to herein as the “Fourth
Amendment Effective Date”):

 

A.                                    Deliverables to Administrative Agent.  The
Administrative Agent’s receipt of the following, each of which shall be
originals or electronically transmitted copies of originals (followed as soon as
reasonably practicable by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Fourth Amendment Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Fourth Amendment Effective Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:

 

i.                                          (a) a counterpart signature page of
this Amendment duly executed by each of the Loan Parties, (b) a counterpart
signature page of this Amendment duly executed by the Administrative Agent and
(c) a counterpart signature page of this Amendment duly executed by the Required
Lenders;

 

ii.                                       (a) a certificate of the secretary or
assistant secretary of each Loan Party dated the Fourth Amendment Effective
Date, certifying (x) that each Organization Document of each such Loan Party has
not been amended or changed since the A&R Credit Agreement Third Amendment
Effective Date other than those changes attached to such certificate, and a
certificate as to the good standing of each Loan Party as of a recent date, from
the Secretary of State (or equivalent Governmental Authority) of the state or
jurisdiction of its organization, (y) that attached thereto is a true and
complete copy of resolutions duly authorizing the execution, delivery and
performance of this Amendment, and (z) as to the incumbency and specimen
signature of each officer executing any Loan Document and (b) a certificate of
another Responsible Officer as to the incumbency and specimen signature of the
secretary or assistant secretary executing the certificate pursuant to clause
(a) above; and

 

iii.                                    a certificate signed by a Responsible
Officer of the Borrower certifying that as of the Fourth Amendment Effective
Date, (a) there has been no event or circumstance that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect since December 31, 2017 and (b) no Default or Event of Default
has occurred and is continuing.

 

B.                                    Payment of Fees and Expenses.  The
Administrative Agent shall have received all reasonable and documented
out-of-pocket fees and expenses incurred in connection with this Amendment on or
prior to the Fourth Amendment Effective Date, including, to the extent invoiced
at least three (3) Business Days prior to the Fourth Amendment Effective Date,
reimbursement or other payment of all out-of-pocket fees and expenses in each
case required to

 

4

--------------------------------------------------------------------------------



 

be reimbursed or paid by the Borrower under the Credit Agreement.

 

C.                                    No Material Adverse Effect.  As of the
Fourth Amendment Effective Date, no event, circumstance or change shall have
occurred since December 31, 2017 that has resulted in, or could reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect or a material adverse change in, or material adverse effect upon,
the operations, business, properties, liabilities or financial condition of the
Project Companies taken as a whole.

 

D.                                    Representations and Warranties.  Each of
the representations and warranties in Section III shall be true and correct in
all material respects on the Fourth Amendment Effective Date (unless made solely
as of a prior date, in which case such representation and warranty was true and
correct in all material respects as of such date).

 

SECTION III.                 REPRESENTATIONS AND WARRANTIES

 

Each Loan Party which is a party hereto represents and warrants to each Lender
that the following statements are true and correct in all material respects as
of the Fourth Amendment Effective Date:

 

A.                                    Corporate Power and Authority.  Each Loan
Party has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to execute, deliver and perform
its obligations under this Amendment and to perform its obligations under the
Amended Credit Agreement and consummate the transactions contemplated by this
Amendment and the Amended Credit Agreement.

 

B.                                    Authorization of Amendment.  The
execution, delivery and performance by each Loan Party of this Amendment have
been duly authorized by all necessary corporate or other organizational action.

 

C.                                    No Conflict.  The execution, delivery and
performance by each Loan Party of this Amendment do not and will not
(i) contravene the terms of any of such Person’s Organization Documents;
(ii) conflict with or result in any breach or contravention of, or require any
payment to be made under, (a) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries, or (b) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by
such Person or any of its Subsidiaries (other than Liens created under the
Collateral Documents); or (iv) violate any material Law.

 

D.                                    Binding Effect.  This Amendment has been
duly executed and delivered by each Loan Party that is party hereto.  Each of
this Amendment and the Amended Credit Agreement constitute a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party hereto or thereto in accordance with its terms, except as
enforceability hereof or thereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other laws now or hereafter
in effect relating to creditors’ rights generally (including specific
performance) and (ii) general equitable principles (whether considered in a
proceeding in equity or at law), and to the discretion of the court before which
any proceeding

 

5

--------------------------------------------------------------------------------



 

may be brought.

 

E.                                     Representations and Warranties, Etc. 
(x) All representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects (but in all respects if
such representation or warranty is qualified by “materiality” or “Material
Adverse Effect”), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects (but in all respects if such representation or warranty
is qualified by “materiality” or “Material Adverse Effect”) as of such earlier
date, and (y) no Default has occurred and is continuing.

 

SECTION IV.                  ACKNOWLEDGMENT AND CONSENT OF LOAN PARTIES;
REAFFIRMATION OF GUARANTIES AND LIENS

 

A.                                    Acknowledgment and Consent.  Each Loan
Party hereby acknowledges that it has reviewed the terms and provisions of the
Credit Agreement and this Amendment and consents to the amendments of the Credit
Agreement effected pursuant to this Amendment.

 

B.                                    Guaranty and Lien Reaffirmation.  Each
Loan Party hereby (i) confirms that each Loan Document (including the Guaranty),
both before and immediately after giving effect to and, if applicable, as
amended by this Amendment, to which it is a party or otherwise bound, and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents, as
amended by this Amendment, if applicable, the payment and performance of the
Secured Obligations and (ii) ratifies all guaranties and Liens granted by it
pursuant to the Loan Documents.

 

C.                                    Continuing Effect.  Each Loan Party hereby
acknowledges and agrees that (i) each Loan Document, both before and immediately
after giving effect to and, if applicable, as amended by this Amendment, to
which it is a party or otherwise bound shall continue in full force and effect
and (ii) all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.

 

D.                                    No Filings Necessary.  Except as otherwise
required herein, each Loan Party hereby confirms that no additional filings or
recordings need to be made, and no other actions need to be taken, by such Loan
Party in order to maintain the perfection, enforceability or validity of the
security interests created pursuant to the Collateral Documents.

 

SECTION V.                       MISCELLANEOUS

 

A.     Reference to and Effect on Credit Agreement and Other Loan Documents.

 

(i)     On and after the Fourth Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment,” “hereunder,” “hereof,” “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement,” “thereunder,” “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

 

(ii)     Except as specifically amended by this Amendment, the Credit Agreement
and the

 

6

--------------------------------------------------------------------------------



 

other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

(iii)     The execution, delivery and performance of this Amendment shall not
constitute either (x) a novation of the Credit Agreement or any of the other
Loan Documents or any obligations thereunder or (y) a waiver of any provision
of, or operate as a waiver of any right, power or remedy of any Agent, Lender or
L/C Issuer under, the Credit Agreement or any of the other Loan Documents.  The
amendments contained herein are limited to the specified provisions and
circumstances described and shall not be deemed to prejudice any rights not
specifically addressed herein which any Agent, Lender or L/C Issuer may now have
or may have in the future under the Amended Credit Agreement or any other Loan
Document.

 

B.     Loan Document.  For the avoidance of doubt, this Amendment constitutes a
Loan Document.

 

C.     Headings.  Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

D.     Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

E.     Submission to Jurisdiction; Waiver of Venue; Service of Process; Waiver
of Jury Trial.  The provisions of Sections 11.14(b), (c) and (d) and
Section 11.15 of the Amended Credit Agreement are hereby incorporated by
reference, mutatis mutandis, as if set forth in full herein.

 

F.     Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Amendment.

 

[Remainder of this page intentionally left blank.]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:

CLEARWAY ENERGY OPERATING LLC

 

 

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Senior Vice President, Chief Financial Officer & Treasurer

 

 

GUARANTORS:

CLEARWAY ENERGY LLC

 

DGPV HOLDING LLC

 

 

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Senior Vice President, Chief Financial Officer & Treasurer

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ALTA WIND 1-5 HOLDING COMPANY, LLC

 

ALTA WIND COMPANY, LLC

 

CENTRAL CA FUEL CELL 1, LLC

 

CLEARWAY SOLAR STAR LLC

 

ENERGY CENTER CAGUAS HOLDINGS LLC

 

FUEL CELL HOLDINGS LLC

 

PORTFOLIO SOLAR I, LLC

 

RPV HOLDING LLC

 

SOLAR FLAGSTAFF ONE LLC

 

SOLAR IGUANA LLC

 

SOLAR LAS VEGAS MB 1 LLC

 

SOLAR TABERNACLE LLC

 

SOUTH TRENT HOLDINGS LLC

 

SPP ASSET HOLDINGS, LLC

 

SPP FUND II HOLDINGS, LLC

 

SPP FUND II, LLC

 

SPP FUND II-B, LLC

 

SPP FUND III, LLC

 

THERMAL CANADA INFRASTRUCTURE HOLDINGS LLC

 

THERMAL INFRASTRUCTURE DEVELOPMENT HOLDINGS LLC

 

UB FUEL CELL, LLC

 

 

 

 

 

 

 

By:

/s/ Chad Plotkin

 

Name:

Chad Plotkin

 

Title:

Vice President & Treasurer

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Juan Javellana

 

Name:

Juan Javellana

 

Title:

Executive Director

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Juan Javellana

 

Name:

Juan Javellana

 

Title:

Executive Director

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Paul Snow

 

Name:

Paul Snow

 

Title:

Director

 

 

 

By:

/s/ John Sullivan

 

Name:

John Sullivan

 

Title:

Managing Director

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Jerry Wells

 

Name:

Jerry Wells

 

Title:

Director

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC,

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ May Huang

 

Name:

May Huang

 

Title:

Assistant Vice President

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Ashwani Khubani

 

Name:

Ashwani Khubani

 

Title:

Vice President

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Jamie Minieri

 

Name:

Jamie Minieri

 

Title:

Authorized Signatory

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

Name:

Mikhail Faybusovich

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Andrew Griffin

 

Name:

Andrew Griffin

 

Title:

Authorized Signatory

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Renee M. Bonnell

 

Name:

Renee M. Bonnell

 

Title:

Vice President

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as a Lender

 

 

 

 

 

By:

/s/ Jack Kuhns

 

Name:

Jack Kuhns

 

Title:

Vice President

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

MUFG UNION BANK, N.A. f/k/a UNION BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Paul Farrell

 

Name:

Paul Farrell

 

Title:

Managing Director

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA,

 

as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Justin Painter

 

Name:

Justin Painter

 

Title:

Authorized Signatory

 

[Signature Page to Fourth Amendment to A&R Credit Agreement]

 

--------------------------------------------------------------------------------